Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 79-91, 94-98, 105-107 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Pub. No. 2014/0262978 to Wojeichowski.
As to claims 79, 86-87, and 91, Wojeichowski discloses a screening element comprising an single injection molded thermoplastic polyurethane (0019, 0022) that have fine openings of approximately 43 to 100 microns (0018), and a open screening area of 20-24% (0010, 0180).
Wojeichowski does not teach the applied compression force limitation of the screening element.  Wojeichowski teaches thermoplastic polyurethanes are better suited for screening elements attached securely to a subgrid structure because the TPU provides a combination of outstanding screen assembly mechanical and electrical properties, including toughness, wear, and chemical resistance (Abstract, 0181).  Further, the screening element is prepared in the same manner as the claimed invention, i.e. injection molding.   When the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are present in the claimed amounts, the 
Wojeichowski teaches typical thermosets used for screening elements are ineffective when a compression force is applied under high temperatures (0007, 0013, 0020).  Therefore, Wojeichowski discovered the use of TPUs over other thermoset polymers because of the improved compression resistance under high heat.  Therefore, even though the claimed effects or physical properties are not positively stated by the reference.  The reference teaches all of the claimed ingredients and the same methods of preparing the screening element.  The reference further recognizes the importance of TPUs over conventional thermoset polymers.  Therefore, the claimed effects and physical properties, i.e. withstand compression forces would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.  
As to claim 80, Wojeichowski discloses screening openings that may be rectangular, square, circular, and oval (0023).
As to claims 81-85, and 88-90, Wojeichowski discloses screen openings with a width of 0.043 mm to about 4 mm, a length of 0.86 mm to about 43 mm wherein the width to 
As to claims 94-98 and 105-107, Wojeichowski discloses a screening element comprising an single injection molded thermoplastic polyurethane (0019, 0022) that have fine openings of approximately 43 to 100 microns (0018), and an open screening area of 20-24% (0010, 0180). Wojeichowski discloses screen openings with a width of 0.043 mm to about 4 mm, a length of 0.86 mm to about 43 mm wherein the width to length ratio may be 1:2 to 1:1000 (0024). Wojeichowski discloses surface elements that have a thickness of 43 to 100 microns (0188).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 92-93 and 108-109 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0262978 to Wojeichowski. In view of U.S. Patent Pub. No. 2014/0342110 to Zhu et al.
As to the claims Wojeichowski teaches TPUs, but fails to teach the prepolymer method of making the TPUs and reducing the content of monomeric isocyanate.
Zhu discloses thermoplastic polyurethane prepared from low free isocyanate content containing prepolymer that comprises the reaction product of a polyisocyanate and polyether polyols with less 0.1% by weight of isocyanate content (0017) and a curing agent wherein the polymer is thermally processed by extrusion at temperatures of 150C or higher (0018).

Wojeichowski teaches typical thermosets used for screening elements are ineffective when a compression force is applied under high temperatures (0007, 0013, 0020).  Therefore, Wojeichowski discovered the use of TPUs over other thermoset polymers because of the improved compression resistance under high heat.  Therefore, even though the claimed effects or physical properties are not positively stated by the reference.  The reference teaches all of the claimed ingredients and the same methods of preparing the screening element.  The reference further recognizes the importance of TPUs over conventional thermoset polymers.  Therefore, the claimed effects and physical properties, i.e. withstand compression forces would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.  


s 50-56, 59, 61, 63-65, and 75-78 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0262978 to Wojeichowski. In view of U.S. Patent No. 5,149,739 to Lee.
As to claim 50, Wojeichowski discloses a screening element comprising an single injection molded thermoplastic polyurethane (0019, 0022) that have fine openings of approximately 43 to 100 microns (0018), and a open screening area of 20-24% (0010, 0180).
Wojeichowski teaches typical thermosets used for screening elements are ineffective when a compression force is applied under high temperatures (0007, 0013, 0020).  Therefore, Wojeichowski discovered the use of TPUs over other thermoset polymers because of the improved compression resistance under high heat.  Therefore, even though the claimed effects or physical properties are not positively stated by the reference.  The reference teaches all of the claimed ingredients and the same methods of preparing the screening element.  The reference further recognizes the importance of TPUs over conventional thermoset polymers.  Therefore, the claimed effects and physical properties, i.e. withstand compression forces would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.  
Wojeichowski does not teach a filler including glass fibers.
Lee discloses thermoplastic polyurethanes comprising 1 to about 50 parts of reinforcing glass fibers per 100 parts by weight of polyurethane (5:65-69).

As to claim 51, Wojeichowski discloses screening openings that may be rectangular, square, circular, and oval (0023).
As to claims 52-56, 59, 61, 63-65, Wojeichowski discloses screen openings with a width of 0.043 mm to about 4 mm, a length of 0.86 mm to about 43 mm wherein the width to length ratio may be 1:2 to 1:1000 (0024). Wojeichowski discloses surface elements that have a thickness of 43 to 100 microns (0188) and open screening areas of 20-24% (0180).
As to claims 75-78, Wojeichowski in view of Lee teach it is desirable that the fibers have a diameter of 10 to about 20 microns and a length form about 0.1 to about 1.0 inches (Lee, 6:11-12).

Claims 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0262978 to Wojeichowski. In view of U.S. Patent No. 5,149,739 to Lee that has been explained above and is applied here as such in view of U.S. Patent Pub. No. 2014/0342110 to Zhu et al.
As to the claims, Wojeichowski teaches TPUs, but fails to teach the prepolymer method of making the TPUs and reducing the content of monomeric isocyanate.
Zhu discloses thermoplastic polyurethane prepared from low free isocyanate content containing prepolymer that comprises the reaction product of a polyisocyanate and polyether polyols with less 0.1% by weight of isocyanate content (0017) and a curing agent 
Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to replace the substitute the TPU of Wojeichowski with the TPU of Zhu because the TPU possesses unique performance features including exceptional tear strength, low compression set, and an exceptional overall balance of physical properties including high temperature mechanical strength (Abstract).
Wojeichowski teaches typical thermosets used for screening elements are ineffective when a compression force is applied under high temperatures (0007, 0013, 0020).  Therefore, Wojeichowski discovered the use of TPUs over other thermoset polymers because of the improved compression resistance under high heat.  Therefore, even though the claimed effects or physical properties are not positively stated by the reference.  The reference teaches all of the claimed ingredients and the same methods of preparing the screening element.  The reference further recognizes the importance of TPUs over conventional thermoset polymers.  Therefore, the claimed effects and physical properties, i.e. withstand compression forces would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.  

s 57, 60, 62, 64, 66-72 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0262978 to Wojeichowski. In view of U.S. Patent No. 5,149,739 to Lee that has been explained above and is applied here as such in view of U.S. Patent Pub. No. 2011/0306719 to Hilmer et al.
As to the claims, Wojeichowski discloses a screening element comprising an single injection molded thermoplastic polyurethane (0019, 0022) that have fine openings of approximately 43 to 100 microns (0018), and an open screening area of 20-24% (0010, 0180).
Wojeichowski does not expressly disclose the addition of heat stabilizers and glow agents to the TPU.
Hilmer discloses thermoplastic polyurethanes comprising 0.1-5% antioxidant such as pentaerythritol tetrakis (3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate (0060), wax flow control agents such as the ones taught in Plastics Additives Handbook in amounts that range from 0.001% to 15% by weight (0063), and UV stabilizers (0060).
Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to use the additives taught in Hilmer in the TPU of Wojeichowski to improve heat resistance, UV light resistance, and improve flow during processing.
Wojeichowski teaches typical thermosets used for screening elements are ineffective when a compression force is applied under high temperatures (0007, 0013, 0020).  Therefore, Wojeichowski discovered the use of TPUs over other thermoset polymers because of the improved compression resistance under high heat.  Therefore, even though the claimed effects or physical properties are not positively stated by the reference.  The reference teaches all of the claimed ingredients and the same methods of preparing the screening element.  The .  


Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive. 
The applicants argue that the claimed screens are thermally and mechanically stable and can withstand severe conditions during operation and that these properties are achieved by a combination of material and techniques that have not previously been employed in a manner that would enable the screens to withstand such severe conditions.
With regards to the materials selected, Wojeichowski teaches thermoplastic polyurethanes are better suited for screening elements attached securely to a subgrid structure because the TPU provides a combination of outstanding screen assembly mechanical and electrical properties, including toughness, wear, and chemical resistance (Abstract, 0181).  Wojeichowski teaches typical thermosets used for screening elements are ineffective when a compression force is applied under high temperatures (0007, 0013, 0020).  Therefore, 
With regards to the techniques, Wojeichowski teaches the screening element is prepared in the same manner as the claimed invention, i.e. injection molding.  There are no special techniques in the examples except for the use of injection molding, which is disclosed in Wojeichowski.
Further, the applicant’s alleged improvement in the thermal and mechanical stability under severe conditions of the claimed screening element is not supported by evidence.  The applicants have failed to provide evidence to overcome the prior art of record with respect to the type of TPU or the alleged improved techniques of forming the screen.  The applicants have to present the data, explain how the data provides an unexpected result and discuss how the claimed invention is different from the invention in the prior art to overcome the prima facie case of obviousness.  The applicants have failed to do so.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763